DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “formed in a shape of “⊏” ” in claims 12 and 19 is a relative term which renders the claim indefinite. The symbol “⊏” is not text and should not be included the claims, as one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, “formed in a shape of “” is interpreted to mean formed to be substantially “U”-shaped. Appropriate correction is required.

Claims 13 and 20 are rejected for their dependence on claims 12 and 19, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Savant (US-20210156179-A1).

With regards to claim 1, Savant discloses an outside door handle assembly (400 Figure 5) for a vehicle, comprising: 
a grip cover (3a Figure 5); 
(3b Figure 5) that is provided hinge-rotatable (about axis A, Figure 5) outward in a width direction of the vehicle (left, Figure 1) in an outer panel (100 Figure 1) of a vehicle door, and is engaged with the grip cover; and 
a balance weight (55 Figure 5) that is included in the grip body to be hinge-rotatable in an opposite direction of a hinge-rotation direction of the grip body with respect to a hinge rotation point (axis A, Figure 5) on an extension line of the grip body (when the handle grip body 3b pivots outward away from the vehicle door about axis A, the balance weight 55 pivots inward towards the vehicle interior compartment, Para 0120).

With regards to claim 2, Savant discloses the outside door handle assembly for the vehicle of claim 1, 
further comprising a hinge bracket (5 Figure 2) coupled to the outer panel (100 Figure 1), wherein one side of the grip body (3b Figure 5) is engaged to the hinge bracket through a hinge pin (the pin that pivots about axis A, Figure 5).

With regards to claim 4, Savant discloses the outside door handle assembly for the vehicle of claim 2, 
wherein the grip body (3b Figure 5) comprises a hinge arm (53 Figure 6) that is engaged to the hinge bracket (5 Figure 2) by the hinge pin (the pin that pivots about axis A, Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-8 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US-20200277811-A1) in view of Savant.

With regards to claim 1, Yamada discloses an outside door handle assembly (12 Figure 1) for a vehicle, comprising: 
a grip cover (18 Figure 1); 
a grip body (17 Figure 2) that is provided hinge-rotatable (about pin 23, Figure 2) outward in a width direction of the vehicle (up, Figure 3) in an outer panel (11 Figure 1) of a vehicle door (D Figure 1), and is engaged with the grip cover.
Yamada does not disclose a balance weight.
However, Savant discloses a rotatable vehicle handle that includes a balance weight (55 Figure 5) that is included in the grip body (3b Figure 5) to be hinge-rotatable in an opposite direction of a hinge-rotation direction of the grip body with respect to a hinge rotation point (axis A, Figure 5) on an extension line of the grip body (when the handle grip body 3b pivots outward away from the vehicle door about axis A, the balance weight 55 pivots inward towards the vehicle interior compartment). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the balance weight of Savant to the grip body of Yamada. One would have been motivated to make this modification improve the crash safety of the handle by reducing its tendency to pivot in the event of a side impact (“Therefore, during a collision, the torque caused by the acceleration exerted on the lever body 3a, 3b is at least partially cancelled out by the torque caused by the acceleration exerted on the counterweight 55” [Para 0120]).

With regards to claim 2, Yamada in view of Savant teaches the outside door handle assembly for the vehicle of claim 1, 
further comprising a hinge bracket (19 Figure 2 – Yamada) coupled to the outer panel (11 Figure 2), wherein one side of the grip body (right side of 17, Figure 2) is engaged to the hinge bracket through a hinge pin (23 Figure 2).

With regards to claim 3, Yamada in view of Savant teaches the outside door handle assembly for the vehicle of claim 2, 
wherein the hinge bracket (19 Figure 2 – Yamada) comprises: 
one or more guide pins (20 Figure 2) inserted while penetrating the outer panel (11 Figure 2); and 
one or more hooks (the flange of nut 21, Figure 2) engaged or coupled to the outer panel (Para 0040).


wherein the grip body (17 Figure 2 – Yamada) comprises a hinge arm (15 Figure 2) that is engaged to the hinge bracket (19 Figure 2) by the hinge pin (23 Figure 2).

With regards to claim 5, Yamada in view of Savant teaches the outside door handle assembly for the vehicle of claim 4, 
further comprising an operation arm (16 Figure 2 – Yamada) having an insertion hole (40 Figure 2), wherein the operation arm is provided on an opposite side of the grip body (left side of 17, Figure 2) from the hinge arm along a length direction (left/right, Figure 2) of the grip body.

With regards to claim 6, Yamada in view of Savant teaches the outside door handle assembly for the vehicle of claim 5, 
further comprising a support bracket (25 Figure 2 – Yamada) engaged in a fixed manner (by bolt 31, Figure 2) to the outer panel (11 Figure 2).

With regards to claim 7, Yamada in view of Savant teaches the outside door handle assembly for the vehicle of claim 6, further comprising: 
a release lever (36 Figure 3 – Yamada) provided to be rotatable through a pin (37 Figure 4) in the support bracket (25 Figure 4, Para 0046); and 
a return spring (35 Figure 4) provided to return (Para 0047) the release lever.

With regards to claim 8, Yamada in view of Savant teaches the outside door handle assembly for the vehicle of claim 7, wherein the release lever comprises: 
a first arm (36b Figure 3 – Yamada) connected with the operation arm (16 Figure 3) by being inserted into the insertion hole (40 Figure 3) of the operation arm; and 
a second arm (36c Figure 3) connected (via connector 41, Figure 3) with a first side of a door latch release rod (top side of 42, Figure 2) of which a second side (bottom side of 42, Figure 2) is connected with a door latch (43 Figure 2, Para 0050).

With regards to claim 14, Yamada discloses a vehicle comprising: 
a vehicle body (Para 0052); 
a vehicle door (D Figure 1) attached to the vehicle body, the vehicle door having an outer panel (11 Figure 1); 
an outside door handle (12 Figure 1) comprising a grip cover (18 Figure 1) and a grip body (17 Figure 2) engaged with the grip cover, wherein the grip body is hinge-rotatable (about pin 23, Figure 2) outward in a width direction of the vehicle (up, Figure 3) in the outer panel of the vehicle door.
Yamada does not disclose a balance weight.
However, Savant discloses a rotatable vehicle handle that includes a balance weight (55 Figure 5) in the grip body (3b Figure 5), wherein the balance weight is hinge-rotatable in an opposite direction of a hinge-rotation direction of the grip body with respect to a hinge rotation point (axis A, Figure 5) on an extension line of the grip body (when the handle grip body 3b pivots outward away from the vehicle door about axis A, the balance weight 55 pivots inward towards the vehicle interior compartment). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the balance weight of Savant to the grip body of Yamada. One would have been motivated to make this modification improve the crash safety of the handle by reducing its tendency to pivot in the event of a side impact (“Therefore, during a collision, the torque caused by the acceleration exerted on the lever body 3a, 3b is at least partially cancelled out by the torque caused by the acceleration exerted on the counterweight 55” [Para 0120]).

With regards to claim 15, Yamada in view of Savant teaches the vehicle of claim 14, further comprising:
a hinge bracket (19 Figure 2 – Yamada) coupled to the outer panel (11 Figure 2) of the vehicle door, wherein one side of the grip body (right side of 17, Figure 2) is engaged to the hinge bracket through a hinge pin (23 Figure 2).

With regards to claim 16, Yamada in view of Savant teaches the vehicle of claim 15, further comprising: 
a hinge arm (15 Figure 2 – Yamada) provided at a first side of the grip body (right side of 17, Figure 2), wherein the hinge arm is engaged to the hinge bracket (19 Figure 2) by the hinge pin (23 Figure 2); 
(16 Figure 2) provided at a second side of the grip body (left side of 17, Figure 2) opposite the first side along a length direction (left/right, Figure 2) of the grip body, wherein the operation arm includes an insertion hole (40 Figure 2); 
a support bracket (25 Figure 2) engaged in a fixed manner (by bolt 31, Figure 2) to the outer panel (11 Figure 2) of the vehicle door; 
a release lever (36 Figure 3) rotatable through a pin (37 Figure 4) in the support bracket (25 Figure 4, Para 0046); and 
a return spring (35 Figure 4) configured to return (Para 0047) the release lever.

With regards to claim 17, Yamada in view of Savant teaches the vehicle of claim 16, wherein the release lever comprises: 
a first arm (36b Figure 3 – Yamada) connected with the operation arm (16 Figure 3) by being inserted into the insertion hole (40 Figure 3) of the operation arm; and 
a second arm (36c Figure 3) connected (via connector 41, Figure 3) with a first side of a door latch release rod (top side of 42, Figure 2) of which a second side (bottom side of 42, Figure 2) is connected with a door latch (43 Figure 2, Para 0050).

Claim 9-12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Savant in further view of Guerin (US-20200190866-A1).

With regards to claim 9, Yamada in view of Savant teaches the outside door handle assembly for the vehicle of claim 8.

However, Guerin discloses a rotatable vehicle handle that includes both a first reversible inertial safety system triggered by a relatively low acceleration impact, and a second irreversible inertial safety system triggered a larger acceleration impact (Paras 0083, 0096). Guerin’s second inertial safety system comprises a blocking lever (74 Figure 14) rotatably engaged (about axis E) to the support bracket (26 Figure 3), wherein the blocking lever is configured to protrude toward the release lever (34 Figure 14) by an inertial force and to stop rotation of the release lever (Para 0092). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the second inertial safety system, including the blocking lever and cooperating features of the support bracket and release lever, of Guerin to the handle assembly with a first inertial safety system taught by Yamada in view of Savant. On would have been motivated to make this addition to achieve the improved safety of a dual inertial safety system that quickly and reversibly responds to small impacts, while irreversibly locking in the event of a major impact (Para 0011).

With regards to claim 10, Yamada in view of Savant in further view of Guerin teaches the outside door handle assembly for the vehicle of claim 9, wherein: 
the blocking lever (74 Figure 14 – Guerin) includes a hooking protrusion (84 Figure 14 – Guerin) that protrudes toward the release lever (36 Figure 3 – Yamada); and 
(86 Figure 14 – Guerin, added to the second arm 36c Yamada’s release lever) into which the hooking protrusion of the blocking lever is inserted and hooked (84, 86 Figure 16, Para 0092 – Yamada).

With regards to claim 11, Yamada in view of Savant in further view of Guerin teaches the outside door handle assembly for the vehicle of claim 10, 
wherein the hooking groove (86 Figure 14 – Guerin, added to the second arm 36c of Yamada’s release lever) is formed to have a recess shape (between the groove 86, Figure 14and sidewall 68, Figure 10 – Guerin) on one side (right side, Figure 4 – Yamada) of the second arm of the release lever (36c Figure 3 – Yamada).

With regards to claim 12, Yamada in view of Savant in further view of Guerin teaches the outside door handle assembly of claim 11, 
wherein the hooking groove (86 Figure 14 – Guerin, added to the second arm 36c of Yamada’s release lever) is formed in a shape of “⊏” (interpreted to mean formed to be substantially “U”-shaped) with one opened side wall (when viewed parallel to axis C, Figure 14, the hooking groove 86 is substantially “U”-shaped, having the width of protrusion 84 and at least one open sidewall at the bottom).

With regards to claim 18, Yamada in view of Savant teaches the vehicle of claim 17.
Yamada in view of Savant does not teach an inertial blocking lever.
(Paras 0083, 0096). Guerin’s second inertial safety system comprises a blocking lever (74 Figure 14) rotatably engaged (about axis E) to the support bracket (26 Figure 3), wherein the blocking lever is configured to protrude toward the release lever (34 Figure 14) by an inertial force and to stop rotation of the release lever (Para 0092). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the second inertial safety system, including the blocking lever and cooperating features of the support bracket and release lever, of Guerin to the handle assembly with a first inertial safety system taught by Yamada in view of Savant. On would have been motivated to make this addition to achieve the improved safety of a dual inertial safety system that quickly and reversibly responds to small impacts, while irreversibly locking in the event of a major impact (Para 0011).

With regards to claim 19, Yamada in view of Savant in further view of Guerin teaches the vehicle of claim 18, wherein: 
the blocking lever (74 Figure 14 – Guerin) includes a hooking protrusion (84 Figure 14 – Guerin) that protrudes toward the release lever (36 Figure 3 – Yamada); 
the release lever includes a hooking groove (86 Figure 14 – Guerin, added to the second arm 36c Yamada’s release lever) into which the hooking protrusion of the blocking lever is inserted and hooked (84, 86 Figure 16, Para 0092 – Yamada); 
(between the groove 86, Figure 14and sidewall 68, Figure 10 – Guerin) on one side (right side, Figure 4 – Yamada) of the second arm of the release lever (36c Figure 3 – Yamada); and 
the hooking groove is formed in a shape of “⊏” (interpreted to mean formed to be substantially “U”-shaped) with one opened side wall (when viewed parallel to axis C, Figure 14, the hooking groove 86 is substantially “U”-shaped, having the width of protrusion 84 and at least one open sidewall at the bottom).

Allowable Subject Matter
Claims 13 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to address the rejection under 35 U.S.C. 112(b) and in independent form, including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20200386019-A1: A vehicle handle including similar structures.
US-10907388-B2: A vehicle handle with similar bracket structures.
JP-2017031745-A: A vehicle handle including similar structures.
WO-2019038194-A1: A vehicle handle including similar structures.
CN-108222709-A: A vehicle handle with a similar weight balance feature.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/                                                                                                                   Supervisory Patent Examiner, Art Unit 3675